
	
		II
		111th CONGRESS
		1st Session
		S. 1447
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2009
			Mrs. Hutchison
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To expand broadband deployment, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Connecting America Act of
			 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Broadband Internet investment tax credit.
					Sec. 3. Credit to holders of Broadband America
				Bonds.
					Sec. 4. Office of National Broadband Strategy.
					Sec. 5. Facility modifications.
					Sec. 6. Adoption incentives for broadband.
				
			2.Broadband
			 Internet investment tax credit
			(a)In
			 generalSubpart E of part IV of chapter 1 of the Internal Revenue
			 Code of 1986 (relating to rules for computing investment credit) is amended by
			 inserting after section 48C the following new section:
				
					48D.Broadband
				Internet investment tax credit
						(a)General
				ruleFor purposes of section 46, in the case of an eligible
				taxpayer, the broadband Internet investment tax credit for any taxable year
				shall be determined—
							(1)in the case of a
				credit calculated according to the requirements under subsection (c)(1), using
				the subscriber service speeds available on the first day of the taxable year in
				which a qualified broadband provider makes a qualified investment resulting in
				percentage increases in service speeds established under such subsection,
				and
							(2)in the case of a
				credit calculated according to the requirements under subsection (c)(2), when a
				qualified broadband provider makes a qualified investment resulting in a
				service speed threshold established under such subsection.
							(b)Investment
				requirementsFor purposes of this section—
							(1)Qualified
				investment
								(A)In
				generalThe term qualified investment means any
				expenditure for qualified equipment made by a qualified broadband provider
				during a taxable year which—
									(i)in the case of a
				credit calculated according to the requirements under subsection (c)(1)—
										(I)increases the
				available service speeds to at least 50 megabits per second downstream during
				the beginning of the taxable year in which the qualified broadband provider
				makes such investment, or
										(II)results in the
				extension of a qualified broadband provider’s existing physical plant to
				unserved areas and provides broadband service speeds of at least 10 megabits
				per second downstream, and
										(ii)in the case of a
				credit calculated according to the requirements under subsection (c)(2),
				increases the available service speeds by increasing existing service speeds to
				an advertised maximum service speed of at least 50 megabits per second
				downstream.
									(B)Lookback periodSuch term shall include any investment made
				during the 9-month period ending with the date of the enactment of this section
				is eligible for the broadband Internet investment tax credit if such investment
				meets all other requirements of this section.
								(2)Eligible
				taxpayerThe term eligible taxpayer means any
				qualified broadband provider regardless of the technology used to deploy
				broadband services.
							(3)Qualified
				broadband providerThe term qualified broadband
				provider means any—
								(A)cable
				operator,
								(B)commercial mobile
				service carrier,
								(C)open video system
				operator,
								(D)satellite
				carrier,
								(E)telecommunications
				carrier, or
								(F)other wireless
				carrier,
								offering
				broadband service to subscribers through qualified equipment.(4)Unserved
				areaThe term unserved area means any political
				subdivision of a State, including any city, municipality, township, or
				village—
								(A)in which no
				non-residential subscribers maintaining a permanent place of business and no
				residential subscribers in a fixed dwelling have access to a terrestrial
				broadband service, and
								(B)which is
				certified by such State as an unserved area not later than 180 days after the
				date of the enactment of this section.
								(5)Service
				provisionAn entity identified in paragraph (3) shall be
				considered to be a provider offering broadband service to subscribers
				if—
								(A)such subscriber
				has been passed by the provider’s equipment and may be connected to such
				equipment for a fee, and
								(B)the provider is
				physically able to deliver broadband service.
								(6)Qualified
				equipment
								(A)In
				generalThe term qualified equipment means any
				property—
									(i)used to provide
				broadband service,
									(ii)which meets the
				eligibility requirements of subparagraph (B), and
									(iii)for which
				depreciation (or amortization in lieu of depreciation) is allowable.
									(B)EligibilityNot
				later than 1 year after the date of the enactment of this section, the
				Secretary shall publish and maintain electronic guidance for qualified
				broadband providers that includes examples of the types of equipment that
				qualify for the broadband Internet investment tax credit and examples of
				equipment and uses that do not qualify for such credit. Such guidance shall be
				placed on the Internal Revenue Service Internet site.
								(C)Limitations on
				eligible equipmentEquipment meeting the criteria established in
				this section shall be eligible for the broadband Internet investment tax credit
				in taxable years beginning after December 31, 2008, and before January 1,
				2104:
									(i)Equipment that
				extends from the last point of switching to a subscriber location in the case
				of a telecommunications carrier or broadband-over-power-line operator, or
				extends from the subscriber side of the head end to the subscriber location in
				the case of a cable operator or open video system operator.
									(ii)Equipment that
				extends from a transmission/receive antenna (including such antenna) which
				transmits and receives signals to or from multiple subscribers, to a
				transmission/receive antenna (including such antenna) on the outside of
				subscriber location that is owned or leased in the case of a satellite carrier
				or other wireless carrier.
									(iii)Equipment used
				to route traffic between the head ends, central offices, transmission/receive
				antennas, or other aggregation points.
									(iv)Supporting
				technological equipment used to increase the bandwidth available to
				subscribers, enable higher quality video resolution or more efficient
				utilization of other qualifying equipment, or allow deployment of more content
				over a greater distance. Such supporting technological equipment shall include
				broadband electrical and optical networking equipment, next generation network
				service routers and Internet protocol routers, supporting network router
				management systems, the software contained within the equipment, and other
				supporting technological equipment deemed eligible by the Secretary.
									(v)Transmission
				facilities and other equipment used to connect broadband networks to Internet
				backbone facilities, where terrestrial facilities for such connections do not
				already exist.
									(7)Cable
				operatorThe term cable operator has the meaning
				given such term by section 602(5) of the Communications Act of 1934 (47 U.S.C.
				522(5)).
							(8)Commercial
				mobile service carrierThe term commercial mobile service
				carrier means any person or entity authorized to provide commercial
				mobile radio service as defined in section 20.3 of title 47 of the Code of
				Federal Regulations.
							(9)Open video
				system operatorThe term open video system operator
				means any person or entity authorized to provide services under section 653 of
				the Communications Act of 1934 (47 U.S.C. 573).
							(10)Satellite
				carrierThe term satellite carrier means any person
				or entity using the facilities of a satellite or satellite service, licensed by
				the Federal Communications Commission to operate in the Fixed-Satellite Service
				area under part 25 of title 47 of the Code of Federal Regulations or the Direct
				Broadcast Satellite Service under part 100 of such title, to establish an
				operate a channel of communications for distribution of signals, and owning or
				leasing a capacity or service on a satellite for the purpose of providing
				point-to-multipoint distribution.
							(11)Telecommunications
				carrierThe term telecommunications carrier has the
				meaning provided in section 3(44) of the Communications Act of 1934 (47 U.S.C.
				153 (44)), but—
								(A)includes all
				members of an affiliated group of which a telecommunications carrier is a
				member, and
								(B)does not include
				any commercial mobile service carrier.
								(12)Other wireless
				carrierThe term other wireless carrier means any
				person or entity (other than a telecommunications carrier, commercial mobile
				service carrier, cable operator, open video system operator, or satellite
				carrier) offering broadband service to subscribers through the radio
				transmission of energy.
							(c)Calculation of
				credit
							(1)Percentage
				increase in service speed; availability to unserved areasThe
				broadband Internet investment tax credit for any taxable year calculated
				according to the requirements under this paragraph shall be—
								(A)15 percent of the
				qualified investment for such taxable year which increases existing service
				speeds for current subscribers by at least 50 percent above the service speeds
				available on the first day of the taxable year,
								(B)20 percent of
				such qualified investment which increases existing service speeds for current
				subscribers to at least 100 percent above such service speeds,
								(C)25 percent of
				such qualified investment which increases existing service speeds for current
				subscribers to at least 200 percent above such service speeds, and
								(D)30 percent of
				such qualified investment which results in the availability of service to an
				unserved area, but only if such service is at speeds of at least 10 megabits
				per second downstream.
								(2)Increase to
				advertised maximumThe broadband Internet investment tax credit
				for any taxable year calculated according to the requirements under this
				paragraph shall be—
								(A)15 percent of the
				qualified investment for such taxable year which improves service speeds to an
				advertised maximum of at least 50 megabits per second downstream,
								(B)20 percent of the
				qualified investment for such taxable year which improves service speeds to an
				advertised maximum of at least 75 megabits per second downstream, and
								(C)25 percent of the
				qualified investment for such taxable year which improves service speeds to an
				advertised maximum of at least 100 megabits per second downstream.
								(d)Certification
				requirementsNot later than 120 days after the date of the
				enactment of this section, the Secretary shall promulgate rules setting forth
				the information a qualified broadband provider claiming a credit under this
				section must provide to certify service speeds available at the beginning of
				the taxable year and the available service speeds following the qualified
				investment. The rules shall require at a minimum that a qualified broadband
				provider submit an affidavit of a corporate officer attesting to the
				truthfulness and accuracy of the speed certifications and level of
				investment.
						(e)Treatment of
				person not able To use credit
							(1)In
				generalExcept as otherwise provided in this subsection—
								(A)any credit
				allowable under subsection (a) with respect to qualified equipment purchased or
				installed by a qualified broadband provider may be transferred to, and used by,
				a third party as provided in this subsection, and
								(B)the determination
				as to whether the credit is allowable shall be made without regard to the
				taxable or tax-exempt status of the person.
								(2)Transfer of
				credit
								(A)In
				generalA person unable to use the credit allowable under
				subsection (a) may transfer such credit to another person, for use by such
				person, in consideration for the purchase or installation of qualified
				equipment. Such transfer may be revoked only with the consent of the
				Secretary.
								(B)RegulationsThe
				Secretary shall prescribe such regulations and reporting requirements as
				necessary to ensure that any credit allowable under subsection (a) is claimed
				once and not reassigned by such other person.
								(C)Transfer
				proceeds treated as arising from essential government
				functionAny proceeds derived by a State, local, or Indian tribal
				governmental unit, agency, or instrumentality from the transfer of any credit
				under subparagraph (A) shall be treated as arising from the exercise of an
				essential government function.
								(D)Exception for
				certain nontaxpayersThis paragraph shall not apply to—
									(i)any Federal,
				State, or local government (or any political subdivision, agency, or
				instrumentality thereof),
									(ii)any organization
				described in section 501(c) and exempt from tax under section 501(a),
				and
									(iii)any partnership
				or other pass-thru entity in which an entity described in clause (i) or (ii)
				(or such entities in the aggregate) hold a partnership (or equity or profits)
				interest of at least 50 percent.
									(3)Treatment as
				incomeAny proceeds from a transfer under paragraph (2) of any
				credit shall be treated as income to the transferor of the credit (and
				deductible to the transferee) for purposes of this subtitle.
							(f)TerminationThis
				section shall not apply to expenditures in taxable years beginning after
				December 31,
				2013.
						.
			(b)Conforming
			 amendments
				(1)Section 46(a) of
			 the Internal Revenue Code of 1986 is amended by striking and at
			 the end of paragraph (4), by striking the period at the end of paragraph (5)
			 and inserting , and, and by adding at the end the following new
			 paragraph:
					
						(6)the broadband
				Internet investment tax
				credit.
						.
				(2)The table of
			 sections for subpart E of part IV of chapter 1 of such Code is amended by
			 inserting after the item relating to section 48C the following new item:
					
						
							Sec. 48D. Broadband Internet
				investment tax
				credit.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
			3.Credit to
			 holders of Broadband America Bonds
			(a)In
			 generalSubpart I of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to qualified tax credit bonds) is
			 amended by adding at the end the following new section:
				
					54G.Credit to
				holders of Broadband America Bonds
						(a)Broadband
				america bondFor purposes of this subpart, the term
				Broadband America Bond means any private activity bond issued as
				part of an issue if—
							(1)100 percent of
				the available project proceeds of such issue are to be used for expenditures
				incurred by any non-governmental entity in the deployment of broadband services
				which meet the requirements of this section,
							(2)the bond is
				issued by a qualified issuer, and
							(3)the issuer
				designates such bond for purposes of this section.
							For
				purposes of this section, the term available project proceeds has
				the meaning given such term by section 54A(e)(4) (determined by substituting
				1 percent for 2 percent in subparagraph (A)(ii)
				thereof).(b)Limitation on
				amount of bonds designated
							(1)National
				limitationThere is a national Broadband America Bond limitation
				for the 4-year period beginning on the date of the enactment of this section of
				$1,000,000,000, and zero thereafter, to be made available from amounts
				appropriated under the American Recovery and Reinvestment Act of 2009 to the
				Broadband Technology Opportunities Program established under section 6001 of
				division B of such Act.
							(2)Allocation of
				limitationThe national Broadband America Bond limitation shall
				be allocated by the Secretary, in consultation with the Secretary of Commerce,
				among Broadband America Bond projects to ensure that no qualified issuer may
				issue Broadband America Bonds in a face amount exceeding $5,000,000.
							(c)Other
				allocation limitationsIn making any allocation under subsection
				(b)(2), the Secretary shall comply with the following guidelines:
							(1)Limit based on
				existing service availability
								(A)In
				generalAn allocation shall not be made to an issuer for a
				Broadband America Bond project unless the geographic area of such project
				qualifies as an unserved area.
								(B)Unserved
				areaFor purposes of subparagraph (A), the term unserved
				area means any political subdivision of a State, including any city,
				municipality, township, or village—
									(i)in which no
				non-residential subscribers maintaining a permanent place of business and no
				residential subscribers in a fixed dwelling have access to a terrestrial
				broadband service, and
									(ii)which is
				certified by such State as an unserved area not later than 180 days after the
				date of the enactment of this section.
									(2)Limit based on
				project scopeAn allocation shall not be made to an issuer for a
				Broadband America Bond project unless the project funds, when combined with
				private investment by a provider receiving the project proceeds, will result in
				the availability of broadband services to at least 70 percent of the potential
				subscribers in the geographic area of such project. For purposes of the
				preceding sentence, the term potential subscribers includes all
				non-residential subscribers maintaining a permanent place of business and
				residential subscribers in a fixed dwelling in the project area.
							(3)Limit based on
				transmission speedAn allocation shall not be made to an issuer
				for a Broadband America Bond project unless the project provides broadband
				subscribers with access to the Internet in the normal course of operations at
				transmission speeds of at least 10 megabits per second downstream.
							(d)Qualified
				issuer; selection of providers; notice of opportunity To bid
							(1)Qualified
				issuerThe term qualified issuer means a
				governmental body (as defined in section 54C(d)(3)).
							(2)Selection of
				provider
								(A)In
				generalThe qualified issuer, by means of a competitive bidding
				process established under subparagraph (B), shall select 1 or more broadband
				providers as recipients of the available project proceeds of an issue and shall
				contract for the construction of infrastructure providing service to at least
				70 percent of all non-residential subscribers maintaining a permanent place of
				business and residential subscribers in a fixed dwelling in the project area.
				Not later than 120 days after the date of the enactment of this section, the
				Secretary shall provide procedures for selecting a broadband provider through a
				competitive bidding process. A governmental body (as defined in section
				54C(d)(3)) is not eligible to receive or utilize the proceeds of a bond
				offering to construct, or own, infrastructure for the provision of broadband
				services.
								(B)Eligibility for
				selection and prohibition on conditionsAll broadband providers
				shall be eligible to bid for a contract under subparagraph (A), regardless of
				the technology used to deliver the broadband service, and selection and receipt
				of available project proceeds may not be conditioned on adoption of open access
				or non-discrimination principles.
								(C)Notice of
				opportunity to bidAt least 60 days prior to conducting a bond
				offering under this section, a qualified issuer shall publish notice in each
				newspaper with circulation in the proposed project area, and furnish notice on
				all government Internet sites in the proposed project area. The Secretary shall
				provide an area on the agency's Internet site listing all proposed projects
				with contact information for the local government official responsible for the
				proposed bond offering to allow interested bidders to contact the qualified
				issuer.
								(e)Ratable
				principal amortization requiredA bond shall not be treated as a
				Broadband America Bond unless it is part of an issue which provides for an
				equal amount of principal to be paid by the qualified issuer during each
				12-month period that the issue is outstanding (other than the first 12-month
				period).
						.
			(b)Conforming
			 amendments
				(1)Paragraph (1) of
			 section 54A(d) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of subparagraph (D), by inserting
			 or at the end of subparagraph (E), and by inserting after
			 subparagraph (E) the following new subparagraph:
					
						(F)a Broadband
				America
				Bond.
						.
				(2)Subparagraph (C)
			 of section 54A(d)(2) of such Code is amended by striking and at
			 the end of clause (iv), by striking the period at the end of clause (v) and
			 inserting , and, and by adding at the end the following new
			 clause:
					
						(vi)in the case of a
				Broadband America Bond, a purpose specified in section
				54G(a)(1).
						.
				(3)The table of
			 sections for subpart I of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
					
						
							Sec.54G. Credit to holders of
				Broadband America
				Bonds.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			4.Office of
			 National Broadband Strategy
			(a)EstablishmentThere
			 is established within the National Telecommunications and Information
			 Administration of the Department of Commerce the Office of National Broadband
			 Strategy.
			(b)DutiesThe
			 Office of National Broadband Strategy shall—
				(1)contain an
			 ombudsman function to provide technical assistance to any entity that is
			 applying for funds under any 1 of the following:
					(A)Public
			 Telecommunications Facilities—Planning and Construction grant program
			 administered by the National Telecommunications and Information Administration
			 of the Department of Commerce.
					(B)Broadband
			 Technology Opportunities Program administered by the National
			 Telecommunications and Information Administration of the Department of
			 Commerce.
					(C)Investments for
			 Public Works and Economic Development Facilities grant program administered by
			 the Economic Development Administration of the Department of Commerce.
					(D)Rural Telephone
			 Loans and Loan Guarantee program administered by the Rural Utilities Service of
			 the Department of Agriculture.
					(E)Distance Learning
			 and Telemedicine Loans and Grant program administered by the Rural Utilities
			 Service of the Department of Agriculture.
					(F)Rural Broadband
			 Access Loan and Loan Guarantee Program administered by the Rural Utilities
			 Service of the Department of Agriculture.
					(G)Community Connect
			 Broadband Grant program administered by the Rural Utilities Service of the
			 Department of Agriculture.
					(H)Education
			 Technology State Grant program administered by the Office of Elementary and
			 Secondary Education of the Department of Education.
					(I)Ready to Teach
			 grant program administered by the Office of the Assistant Secretary of
			 Education for Educational Research and Improvement of the Department of
			 Education.
					(J)Special
			 Education—Technology and Media Services for Individuals with Disabilities grant
			 program administered by the Office of Special Education and Rehabilitative
			 Services of the Department of Education.
					(K)Telehealth
			 Network Grant program administered by the Health Resources and Services
			 Administration of the Department of Health and Human Services.
					(L)Medical Library
			 Assistance program administered by the National Library of Medicine of the
			 National Institutes of Health of the Department of Health and Human
			 Services.
					(M)State Library
			 Program administered by the Office of Library Services of the Institute of
			 Museum and Library Services of the National Foundation on the Arts and
			 Humanities.
					(N)Native American
			 and Native Hawaiian Library Services program administered by the Office of
			 Library Services of the Institute of Museum and Library Services of the
			 National Foundation on the Arts and Humanities.
					(O)Appalachian Area
			 Development grant program administered by the Appalachian Regional Commission
			 established under chapter 143 of title 40, United States Code.
					(P)Delta Area
			 Economic Development grant program administered by the Delta Regional Authority
			 established under section 382B of the Consolidated Farm and Rural Development
			 Act (7 U.S.C. 2009aa–1).
					(Q)Denali Commission
			 Program administered by the Denali Commission established under the Denali
			 Commission Act of 1998 (42 U.S.C. 3121 note); and
					(2)establish and
			 maintain a webpage that contains links to the programs described under
			 paragraph (1);
				(3)provide technical
			 assistance to any new program that offers or otherwise makes available funding
			 for broadband deployment; and
				(4)update the
			 webpage established under paragraph (2) to include any new program described
			 under paragraph (3).
				(c)National
			 advisory panel
				(1)EstablishmentNot
			 later than 90 days after the date of enactment of this Act, the Office of
			 National Broadband Strategy shall establish an National Advisory Panel on
			 broadband deployment and adoption comprised of representatives of relevant
			 sectors of the business community, public interest groups, and other
			 appropriate groups and Federal agencies to review and evaluate—
					(A)the status of
			 industry efforts to promote broadband in underserved and unserved areas;
					(B)the effectiveness
			 of Federal Government programs that provide funding for the deployment of
			 broadband, including any program described under subsection (b)(1);
					(C)the effect of
			 broadband deployment levels within the United States on national economic
			 competitiveness with respect to member countries of the Organization for
			 Economic Cooperation and Development; and
					(D)the feasibility
			 of creating a single application process for all Federal broadband grant
			 programs leveraging available technology.
					(2)ReportNot
			 later than 1 year after the date that National Advisory Panel is established
			 under paragraph (1), and for each year thereafter, the Panel shall submit a
			 report to Congress that—
					(A)describes in
			 detail any legislative, administrative, or regulatory recommendations to
			 improve broadband in underserved and unserved areas, including any information
			 related to such recommendations; and
					(B)includes
			 recommendations as to what reforms to Federal Government programs could
			 increase the effectiveness of such programs, including changes to eligibility
			 criteria for program applicants, funding levels, and streamlining application
			 procedures.
					(3)FACA not
			 applicableThe Federal Advisory Committee Act (5 U.S.C. App.)
			 shall not apply to the activities of the National Advisory Panel established
			 under paragraph (1).
				(d)Definition of
			 technical assistanceFor purposes of this section, the term
			 technical assistance includes the provision of—
				(1)general
			 information about the operation and eligibility requirements of programs
			 described under subsection (b);
				(2)advice and
			 assistance in completing grant or program application materials; and
				(3)any other
			 assistance deemed appropriate by the Secretary of Commerce.
				(e)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $2,000,000 for each of the fiscal years 2010 through
			 2014.
			5.Facility
			 modificationsNotwithstanding
			 section 704 of the Telecommunications Act of 1996, or any regulation pursuant
			 thereto, or any other provision of law, a State or local government may not
			 deny, and shall approve, any eligible facilities request for a modification of
			 an existing wireless tower that does not substantially change the physical
			 dimensions of such tower. For purposes of the preceding sentence, the term
			 eligible facilities request means any request for modification
			 of an existing wireless tower that involves—
			(1)collocation of
			 new transmission equipment;
			(2)removal of
			 transmission equipment; and
			(3)replacement of
			 transmission equipment.
			6.Adoption
			 incentives for broadband
			(a)Telehealth
			 improvement
				(1)In
			 generalSection 254(h) of the Communications Act of 1934 (47
			 U.S.C. 254(h)) is amended—
					(A)in paragraph
			 (1)(A)—
						(i)by
			 striking telecommunications services and inserting
			 telecommunications services, advanced telecommunications services and
			 information services, and network management services; and
						(ii)by
			 striking reasonably comparable to rates charged and inserting
			 not to exceed 60 percent less than rates charged; and
						(B)in paragraph
			 (7)(B)(vi), by striking clinics; and and inserting “clinics and
			 any rural healthcare provider, including any—
						
							(I)private physician
				office or clinic;
							(II)nursing home or
				other long term care facility;
							(III)hospice service
				facility;
							(IV)pharmacy;
							(V)dental
				clinic;
							(VI)behavioral
				health facility; and
							(VII)facility deemed
				eligible by the Department of Veterans Affairs to provide health care services
				to
				veterans;
							.
					(2)Required FCC
			 actionsIn carrying out the pilot program to fund the
			 construction of broadband infrastructure to connect rural health care
			 providers, as such program was established in In the matter of Rural Health
			 Care Support Mechanism, WC Docket No. 02–60, the Federal Communications
			 Commission shall abolish the 85 percent cost limitation requirement set forth
			 in paragraph 14 of such Order.
				(b)PlugGED In
			 programs
				(1)DefinitionsIn
			 this section:
					(A)Eligible
			 educational institution or agencyThe term eligible
			 educational institution or agency means—
						(i)a
			 secondary school, as such term is defined in section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801);
						(ii)a
			 2-year institution of higher education, as such term is defined in section 101
			 of the Higher Education Act of 1965 (20 U.S.C. 1001);
						(iii)an adult
			 education center that is operated by, or on behalf of, a State; or
						(iv)a
			 State educational agency, as such term is defined in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
						(B)PlugGED in
			 programThe term PlugGED In program means a program
			 of education that—
						(i)leads to a
			 recognized equivalent of a secondary school diploma;
						(ii)integrates the
			 instruction for such recognized equivalent with training in technology
			 skills;
						(iii)integrates
			 instruction related to the resources available through broadband Internet usage
			 for educational development and career development; and
						(iv)is
			 sponsored by a private technology company that will provide 1 or more of the
			 following:
							(I)Educational
			 materials for the program curriculum.
							(II)Assistance in
			 designing the program curriculum.
							(III)Matching funds
			 for the program, in an amount of not less than 10 percent of the amount of the
			 grant funds provided under this subsection to the eligible educational
			 institution or agency receiving the grant.
							(C)SecretaryThe
			 term Secretary means the Secretary of Education, acting through
			 the Assistant Secretary of the Office of Vocational and Adult Education.
					(2)Program
			 authorizedFrom amounts appropriated under this subsection, the
			 Secretary shall administer a grant program that awards grants to eligible
			 educational institutions or agencies to enable such eligible educational
			 institutions and agencies to carry out PlugGED In programs.
				(3)ApplicationAn
			 eligible educational institution or agency desiring a grant under this
			 subsection shall submit an application to the Secretary at such time, in such
			 manner, and containing such information as the Secretary may provide,
			 including—
					(A)a description of
			 the private technology company that will be a sponsor of the PlugGED In program
			 and the type of assistance the sponsor will provide; and
					(B)an assurance that
			 the eligible educational institution or agency will annually submit to the
			 Secretary information on the number of participants in the PlugGED In program
			 who have obtained employment within 6 months after completing the program, and
			 the types of such employment.
					(4)Compilation of
			 dataThe Secretary shall annually prepare and submit to the
			 Committee on Education and Labor of the House of Representatives and the
			 Committee on Health, Education, Labor, and Pensions of the Senate a compilation
			 of the data described in subsection (3)(B).
				(5)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subsection $10,000,000 for each of the fiscal years 2010 through
			 2014.
				
